Citation Nr: 1146614	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 

2.  Entitlement to an initial increased rating for lumbar spondylosis, evaluated as 10 percent disabling prior to June 28, 2010 and in excess of 20 percent as of June 28, 2010.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1972 and from October 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2010, the Board remanded these matters to the RO to obtain current VA treatment records and to provide the Veteran with another VA examination.  After accomplishing the requested actions to the extent possible, the RO continued the denial of each claim (as reflected in the May 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

In a May 2011 rating decision, the RO awarded the Veteran an increased rating for his lumbar spondylosis to 20 percent, effective June 28, 2010.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board and the issue has been appropriately rephrased above.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss is manifested by Level I hearing acuity in both ears based on the audiogram results from the VA examinations dated in May 2006 and Level I hearing acuity for the right ear and Level IV for the left ear based on the audiogram results from the VA examination dated in June 2010.

2.  Prior to June 28, 2010, the Veteran's service-connected lumbar spondylosis was manifested by normal flexion to 95 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees with consideration of pain and no evidence of abnormal gait, abnormal spinal contour ankylosis or intervertebral disc syndrome.  

3.  As of June 28, 2010, the Veteran's service-connected lumbar spondylosis was manifested by forward flexion of the thoracolumbar spine limited to 60 degrees with no evidence of ankylosis or intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent prior to June 28, 2010 and in excess of 20 percent as of June 28, 2010 for lumbar spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

An April 2006 VCAA letter informed the Veteran of what evidence was required to substantiate his service connection claims for hearing loss and a lower back condition.  This letter informed him of his and VA's respective duties for obtaining evidence.  The VCAA letter requested the Veteran to provide any evidence in his possession and he was informed that it was ultimately his responsibility to ensure that VA received any evidence not in the possession of the Federal government.  

As the August 2006 rating decision on appeal granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and lumbar spondylosis, these claims are now substantiated.  The Veteran filing a notice of disagreement as to this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further notice is required and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, lay statements and VA examination reports dated in April 2006, May 2006 and June 2010.  

The June 2006 and June 2010 VA audiological examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his bilateral hearing loss.  The examiners documented the claimed symptoms and the effect those symptoms have on his employment and daily functioning.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

The April 2006 and June 2010 VA examination reports show that the examiners reviewed the Veteran's claims file, obtained an oral history of the Veteran's low back disability and provided a physical evaluation of his lumbar spine.  The examiners documented the claimed symptoms and the effect those symptoms have on his employment and daily functioning.  Thus, the Board concludes that the examinations are adequate for rating purposes.  

In addition, as noted in the Introduction, these issues were previously remanded in May 2010 to obtain current VA treatment records and to provide the Veteran with another VA examination.  VA treatment records dated from November 2007 to June 2010 were associated with the claims file.  The Veteran was provided with two VA examinations in June 2010 with respect to his claims on appeal.  The examiner's provided opinions with respect to the issues raised in the remand directives and included supporting rationales.  Accordingly, the Board finds that there has been substantial compliance with the May 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of Claims for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

Hearing Loss

The Veteran filed a service connection claim for bilateral hearing loss in January 2006.  The RO granted the claim for bilateral hearing loss and assigned a noncompensable disability rating with an effective date of April 23, 2005.  The Veteran appeals this decision contending that the current disability rating should be higher.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2011) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Each ear is evaluated separately.   Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  The numeral will then be elevated to the next higher Roman numeral.  Id.  Each ear will be evaluated separately.  

The Veteran underwent a VA audiology examination in May 2006.  The VA examination report shows the Veteran had 100 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 15 dB at 1000 Hz, 10 dB at 2000 Hz, 45 dB at 3000 Hz and 70 dB at 4000 Hz.  The average decibel loss for the right ear was 35 dB.  The VA examination showed the Veteran had 94 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 20 dB at 1000 Hz, 60 dB at 2000 Hz, 70 dB at 3000 Hz and 70 dB at 4000 Hz.  The average decibel loss for the left ear was 55 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the May 2006 VA examination.

The Veteran was provided with another VA audiological examination in June 2010.  The Veteran's speech recognition in the right ear was 94 percent.  His puretone thresholds in the right ear was 15 dB at 1000 Hz, 15 dB at 2000 Hz, 50 dB at 3000 Hz and 75 dB at 4000 Hz.  The average decibel loss for the right ear was 39 dB.  The VA examiner determined that the speech recognition results in the left ear were too unreliable to score.  She noted that she did not record a word recognition score due to a pattern of response errors.  All errors were final or initial consonant substitutions.  The Veteran exhibited puretone thresholds in the left ear of 20 dB at 1000 Hz, 60 dB at 2000 Hz, 75 dB at 3000 Hz and 70 dB at 4000 Hz.  The average decibel loss for the left ear was 56 dB.  

The Veteran's hearing impairment did not meet the exception requirements under 38 C.F.R. § 4.86(a) or (b).  However, with respect to the left ear, the examiner asserted that speech recognition was too unreliable to score.  Therefore, the numerical hearing impairment will be determined by Table VI for the right ear and Table VIa for the left ear.  See 38 C.F.R. §4.85(b) and (c).  The Veteran's hearing acuity in the right ear is assigned to Level I and hearing acuity in the left ear is assigned to Level IV.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the June 2010 VA examination.

The Board finds that a staged rating is not applicable in this case.  The competent medical evidence of record shows that the Veteran's bilateral hearing has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

In conclusion, the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for bilateral hearing loss on a schedular basis is not warranted.  See 38 C.F.R. § 3.102 (2011).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing impairment shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran is currently employed as a postal worker.  The VA examiner in June 2010 determined that there are no significant effects on the Veteran's occupational functioning due to hearing loss and his hearing loss disability does not affect his usual daily activities.  Thus, the evidence of record shows that the Veteran's service-connected bilateral hearing loss has not caused marked interference with employment.  In addition, the evidence reveals that his bilateral hearing loss has not necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Lumbar Spondylosis

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) for his service-connected lumbar spondylosis.  Under Diagnostic Code 5242 (degenerative arthritis of the spine), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned under Diagnostic Code 5242 for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.   A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011). Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's lumbar spondylosis from 10 percent to 20 percent under Diagnostic Code 5242, effective June 28, 2010.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For reasons discussed in more detail below, the Board finds that the stages created by the RO are appropriate in light of the competent medical evidence of record and that there is no competent evidence that the Veteran's service-connected disability underwent further increases in severity during this appeal sufficient to warrant additional staged ratings.

Prior to June 28, 2010

The Veteran was provided with a VA examination dated in April 2006.  The Veteran reported his low back pain was now present most of the time.  He rated the pain as usually about two to three out of ten on a scale of ten, but if he bends over it becomes nine out of ten.  From a functional standpoint, he gets down on his knees rather than bending over.  If he has to lift anything, he will use his right arm and side, because the pain is mainly on the left side.  The Veteran works at the post office and he is able to do his job satisfactorily.  

Physical evaluation of the Veteran's lumbar spine revealed that his range of motion was normal.  He was able to flex to 95 degrees.  Extension was to 35 degrees, lateral flexion was to 40 degrees bilaterally and rotation was to 35 degrees bilaterally.  There was no additional loss in range of motion due to pain, fatigue, weakness or incoordination with repetition and there was no evidence of additional limitation during flare-ups.  The examination did not reveal paraspinous muscle spasm or weakness.  There was no evidence of sensory loss.  His gait was normal and he did not use any assistive device.  The Veteran has not had any incapacitating spells in the past twelve months.  

A December 2005 VA treatment record shows that the Veteran sought treatment for low back pain.  He reported that the pain was worse with lifting, bending or twisting motion.  The nurse practitioner observed that the Veteran had unrestricted motion of the neck and spine.  Straight leg raises and heel/toe walking were negative.  A VA physical therapy treatment record dated in May 2006 shows that the Veteran demonstrated functional range of motion in stooping activities; however, he reported that repeated bending over increased his low back pain to intolerable levels and reported the pain level ranged from an eight to ten on a scale of ten.  He had a level pelvis with no pain on palpation in the low back above L4/L5 area.  The Veteran did have pain around L5-S1 joint area.  The Veteran indicated that he had no improvement with the assigned exercises.  A January 2007 VA treatment record shows that the Veteran complained of chronic low back pain that became worse with bending or jogging.  The pain improved with sitting.  The Veteran described his pain as dull and steady.  He did not have incontinence or radiation into the lower leg, except for a feeling of fullness in the left thigh.  An April 2008 VA treatment record shows that the Veteran had a normal gait.  Range of motion of the lower spine was normal.  The left sacroiliac joint was tender to palpation.  

A March 2009 VA treatment record shows that the Veteran reported a numb sensation that encompassed the entire left lower limb that was worse with flexion of the lower back or prolonged sitting.  He denied loss of bowel or bladder and lower limb weakness.  The Veteran had a normal nerve examination and there was no evidence of left lumbar radiculopathy in the areas tested.  The physician noted that examination of the Veteran indicated that he has left sacroiliac joint dysfunction, which can induce some radiating pain down the leg.  A VA physical therapy consult report dated in April 2009 shows that the Veteran reported constant low back pain with constant heaviness in the left lower extremity.  Bending forward, lifting and sitting make the pain worse.  Lying supine with legs extended decreases the back pain.  The physical therapist noted a slightly decreased weight shift over the left lower extremity.  Lumbar range of motion was mildly decreased at all planes with pain upon forward flexion and left lateral flexion.  The Veteran's lower extremity was intact to light touch.  Lower extremity was symmetrical and within normal limits.  A June 2010 VA treatment record shows normal posture.  No tenderness to palpation of the lumbar muscles.  There was no pain with internal or external rotation of the hips.  

The Board finds that the evidence of record shows that prior to June 28, 2010 forward flexion of the thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The examiner in April 2006 observed that the Veteran had normal range of motion and that his forward flexion was to 95 degrees with no evidence of loss in range of motion due to pain, fatigue, weakness or incoordination with repetition.  The examiner also noted that there was no evidence of additional limitation during flare-ups.  VA treatment records prior to June 28, 2010 show that overall the Veteran had normal range of motion.  An April 2009 physical therapy note documented that the Veteran had slightly decreased lumbar range of motion at all planes; however, he did not report the decrease in degrees.  The evidence of record also did not show that the Veteran muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  Therefore, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to June 28, 2010. 

The Board further notes that no other potentially applicable diagnostic code would provide for a rating greater than 10 percent prior to June 28, 2010.  As indicated above, notes accompanying Diagnostic Code 5242 indicate neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  The medical evidence of record shows that the Veteran denied bowel or bladder problems.  The Veteran complained of fullness, numbness and radiculopathy in the left lower extremity.  Nonetheless, the medical evidence reveals that the Veteran had normal nerve examinations.  Accordingly, the evidence prior to June 28, 2010 does not show any evidence of neurological abnormalities due to the Veteran's low back disability.

Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS). The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  A 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months and a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).  In this case, the evidence of record does not show that the Veteran has a diagnosis of IVDS.  Furthermore, the April 2006 VA examination noted that the Veteran did not have any incapacitating episodes in the past twelve months.  VA treatment records also do not reveal that the Veteran had any incapacitating episodes that required physician prescribed bed rest.  

In sum, no arguably applicable diagnostic code would result in a higher rating for the Veteran's disability for the reasons discussed in detail above for this time period.

As of June 28, 2010

The Veteran was provided with another VA examination in June 2010.  The Veteran reported that he has constant pain in the low back mainly in the left sacroiliac area.  His pain is at best an eight on a scale of ten.  It is worse when he sits, particularly when driving in his vehicle.  The Veteran noted that driving to the VA examination he rated his back pain a ten.  He had to get out, walk around and change positions to become comfortable.  When he bends, lifts, twists or sits long periods of time, he rated his pain as ten out of ten.  The Veteran denied bowel or bladder problems.  However, he did complain of intermittent numbness in the left thigh and calf.  It is barely perceptible and present on a very occasional basis.  

On physical examination, the examiner observed that the Veteran had a normal gait including heel and toe without complaints.  He stood straight and his pelvis was level.  The Veteran was tender at the left sacroiliac joint and there was a spasm in the lumbar area.  His forward flexion was limited to 60 degrees with pain at the extreme.  Extension was limited to 20 degrees, lateral flexion was to 35 degrees bilaterally and lateral rotation was to 35 degrees bilaterally.  The Veteran did not demonstrate weakened movement, excess fatigability or incoordination, although he did have pain each time he was tested.  There was no evidence of guarding nor did he exhibit limitation of motion which caused abnormal gait or contour.  The Veteran did not have ankylosis.  The Veteran did not have additional range of motion loss with repetitive testing.  The examiner noted that he would expect the Veteran to have further decrease in motion with flare-ups, although he did not evaluate the Veteran during these periods.  Evaluation of the lower extremities revealed that he was neurologically intact with reflexes, sensation and motor strength all completely normal.  Circumferential measurements showed that the left leg was 1.5 cm greater than the right.  The examiner documented that the Veteran worked as a postal worker.  He did not miss any work, even though he has discomfort on a daily basis.  The examiner also noted that the Veteran had not been incapacitated in the past twelve months.

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that as of June 28, 2010, the evidence of record shows that the Veteran's lumbar spondylosis does not warrant a rating higher than 20 percent.  The manifestations of the Veteran's low back disability does not more closely approximate limitation of forward flexion of the thoracolumbar spine of 30 degrees or less and there is no evidence that the Veteran has favorable ankylosis of the thoracolumbar spine.  In this regard, the VA examiner determined that the Veteran did not have ankylosis of the spine.  The medical records reveal that the Veteran has some range of motion of the thoracolumbar spine, although it is limited to 60 degrees for flexion and 20 degrees for extension.  Accordingly, the evidence of record does not more closely approximate favorable ankylosis of the thoracolumbar spine or flexion of the thoracolumbar spine of 30 degrees or less, even considering additional loss of motion based on repetitive use due to pain.

Furthermore, the evidence as of June 28, 2010 does not reveal any objective evidence of neurological abnormalities due to the Veteran's low back disability to include bowel or bladder problems.  During the June 2008 VA examination, the Veteran denied bowel or bladder problems.  In addition, the neurological evaluation was normal and the examiner did not provide a diagnosis of a neurological disorder.  

Other potential applicable diagnostic codes were considered.  Under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS), a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, however, there is no medical evidence to support a finding of IVDS or incapacitating episodes with physician prescribed bed rest as described in the regulations.  See id. at Note (1).

Based on the foregoing, there is no applicable diagnostic code that would result in a rating higher than 20 percent for the Veteran's disability for the reasons discussed in detail above as of June 28, 2010.

In sum, the disability criteria for spine disorders would not result in a higher rating for the Veteran's low back disability for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.

With respect to whether the Veteran's service-connected lumbar spondylosis should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected spondylosis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule for degenerative arthritis of the spine shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran is currently employed with the United States Post Office.  The record shows that the Veteran reported increased pain when bending over, pushing mail carts and lifting objects.  Although he has discomfort at work every day, the Veteran indicated that he has not missed any work due to his service-connected low back disability.  Accordingly, the Board concludes that the evidence shows that the Veteran's service-connected lumbar spondylosis does not cause marked interference with his employment that is not already contemplated in the assigned rating criteria.  Furthermore, the medical record does not show that the Veteran's low back disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

ORDER

1.  Entitlement to an initial compensable rating for bilateral hearing loss is denied.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to June 28, 2010 and in excess of 20 percent as of June 28, 2010 for service-connected lumbar spondylosis is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


